TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00730-CV



                                   Vincent Corson, Appellant

                                                v.

                              Jankea Lashawn Wiggins, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 265,705-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Vincent Corson attempts to appeal from the trial court’s Final Divorce Decree. The

trial court signed the decree on June 24, 2014, but Corson did not file his appeal until

October 24, 2016, more than two years later. On November 1, 2016, this Court sent notice to

Vincent Corson that the notice of appeal was not timely filed and requested a response showing that

this Court has jurisdiction over the appeal. Corson also was notified that his appeal may be

dismissed for want of jurisdiction if he did not respond to this Court by November 14, 2016. Corson

filed a response, but it does not demonstrate that this Court has jurisdiction. Accordingly, we

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
                                          __________________________________________
                                          Melissa Goodwin, Justice
Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Jurisdiction

Filed: November 18, 2016




                                             2